DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Claims 1-6, 8-16 and 18-20 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 was filed after the mailing date of the Notice of Allowance on 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowable.
	In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record Yeredor et al. (U.S. 7,436,887) which discloses an apparatus and method for the analysis of a sequence of captured images covering a scene for detecting and tracking of moving and static objects and for matching the patterns of object behavior in the captured images to object behavior in predetermined scenario, and Brown et al. (U.S. 2009/0067716) which discloses foreground analysis for video surveillance. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims 1 and 11 the limitations of generating a first map including pixel count values associated with at least one non-stationary object; generating a second map including pixel count values associated with at least one stationary object; computing a rareness score for an object within the scene, based on at least one of the first map or the second map; storing a list of objects previously associated with rareness scores that exceed a threshold value; comparing pixel locations of the object with pixel locations of objects from the list of objects; and when the rareness score exceeds the threshold value: generating a signal representing an alert in response to the pixel locations of the object not matching the pixel locations of the objects from the list of objects, and sending the signal representing the alert as cited in amended claims 1 and 11 in the Examiner Amendment dated 08/25/2021.

Claims 2-6, 8-10, 12-16 and 18-20 are allowable because they depend on allowed parent claims 1 and 11, respectively, as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486